


Exhibit 10.3


 
[ON HEADED NOTEPAPER OF WILLIS LIMITED]
 


 
Grahame John Millwater
Sandilands
Sandwich Bay
Kent CT13 9PU
[Date] 2012
 


 
Dear Grahame
 
CONSULTANCY AGREEMENT
 
We are writing to confirm the terms of our agreement concerning the provision of
your consultancy services to WILLIS LIMITED a company incorporated and
registered in England and Wales with registered number 00181116 whose registered
office is at 51 Lime Street, London EC3M 7DQ (the “Company”) (together with
yourself, the “Parties”).
 
For the purpose of this Agreement:
 
“Board” means the board of directors of the Company (including any committee of
the board duly appointed by it).
 
“Competitors” means:
 
(a)  
Marsh & McLennan Companies, Inc. and any company of which it is a Subsidiary
(its holding company) and any Subsidiaries of Marsh & McLennan Companies, Inc.
or of any such holding company in each case where such company is engaged,
involved or otherwise concerned in the business of insurance broking;

 
(b)  
Aon Corporation and any company of which it is a Subsidiary (its holding
company) and any Subsidiaries of Aon Corporation or of any such holding company
in each case where such company is engaged, involved or otherwise concerned in
the business of insurance broking;

 
(c)  
Jardine Lloyd Thompson Group plc and any company of which it is a Subsidiary
(its holding company) and any Subsidiaries of Jardine Lloyd Thompson Group plc
or of any such holding company in each case where such company is engaged,
involved or otherwise concerned in the business of insurance broking; and

 
(d)  
Arthur J. Gallagher & Co., and any company of which it is a Subsidiary (its
holding company) and any Subsidiaries of Arthur J. Gallagher & Co., or of any
such holding company; and

 
(e)  
Lockton, Inc. and any company of which it is a Subsidiary (its holding company)
and any Subsidiaries of Lockton, Inc., or of any such holding company.

 
“Confidential Information” means all information in whatever form (including,
without limitation, in written, oral, visual or electronic form or on any
magnetic or optical disk or memory and wherever
 

 
 

--------------------------------------------------------------------------------

 

located) relating to the business, products, affairs and finances of the Company
and/or any Group Company for the time being confidential to the Company and/or
any Group Company and trade secrets including, without limitation, technical
data and know-how relating to the business of the Company and/or any Group
Company or any of their suppliers, clients, customers, agents, distributors,
shareholders or management, whether or not such information (if in anything
other than oral form) is marked confidential.
 
“Group Company” means the Company, any company of which it is a Subsidiary (its
holding company) and any Subsidiaries of the Company or of any such holding
company and “Group” shall be construed accordingly; and
 
“Subsidiary” means in relation to a company (a holding company) a subsidiary as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee and any other company which is a subsidiary (as so
defined) of a company which itself is a subsidiary of such a holding company.
 
2  
TERM

 
You shall provide the Services (as defined below) to the Company from 31
December 2012 until 31 December 2013 (the “Term”).
 
3  
SERVICES

 
3.1  
You shall use all reasonable endeavours to promote the interests of the Company
and the Group and, unless prevented by ill health or accident and subject always
to clause 5.1 below, devote such number of days in each calendar month as may be
agreed between the Parties from time to time to carrying out such services of an
advisory nature for the Company as the Company may reasonably require from time
to time having full regard to the Consultant’s outside commitments, in
particular, those which he may have pursued in accordance with clause 5.1 (the
“Services”).

 
3.2  
Subject always to clause 5.1 below, you shall ensure that you are available on
reasonable notice to provide such assistance and/or information as the Company
may reasonably require, having regard to your other business commitments.

 
3.3  
You have no authority (and shall not hold yourself out as having authority) to
bind the Company, unless the Company has specifically permitted this in writing.

 
4  
FEES AND EXPENSES

 
4.1  
Subject to your compliance in full with the provisions of this Agreement, the
Company will pay you a monthly fee of £75,000 (plus VAT if applicable) in
arrears during the Term as consideration for the provision of the Services to
the Company or the Group during the preceding month.

 
4.2  
The Company shall reimburse all your reasonable expenses incurred in providing
the Services subject to receipt by the Company of satisfactory evidence of the
same.

 
4.3  
The Company is entitled to deduct from any sums payable to you any sums that you
may owe the Company or the Group at any time.

 

 
 

--------------------------------------------------------------------------------

 

5  
OTHER ACTIVITIES AND OBLIGATIONS

 
5.1  
For the duration of the Term, you may be engaged, employed or concerned in any
other business, trade, profession or other activity (whether or not on a
part-time or full-time basis or otherwise) including for the avoidance of doubt
any business, trade, profession or activity which competes with any business of
any Group Company provided, however, that you continue to comply in full with
any post-termination restrictive covenants set out in your previous employment
contract with the Company.  However, notwithstanding the forgoing, you may not
be engaged by, employed by or concerned in any business capacity (other than as
authorised by the Company in order for you to perform the Services) with any of
the Competitors, it being accepted and acknowledged by you that any such
business association with the Competitors would place you in a conflict of
interest with the Company and consequently in breach of this clause 5.1.

 
5.2  
For the duration of the Term, you shall not solicit away from the Company or any
Group Company, endeavour to solicit away from the Company or any Group Company,
employ or engage or endeavour to employ or engage any person who is employed or
engaged by the Company or any Group Company and who is a member of the
Chairman’s Council of the Group as at the date of this Agreement and with whom
you have had dealings (other than merely minimal dealings).

 
5.3  
You hereby acknowledge and accept that any breach of clauses 5.1 and/or 5.2 of
this Agreement represents a material breach of this Agreement for the purposes
of clause 10.1 and shall entitle the Company to terminate this Agreement with
immediate effect and with no further liability on the Company to make any
further payments to you under any provision of this Agreement (other than in
respect of any accrued fees or expenses at the date of termination).

 
6  
CONFIDENTIAL INFORMATION AND COMPANY PROPERTY

 
6.1  
You shall not use or disclose to any person either during or at any time after
your engagement by the Company any Confidential Information about the business
or affairs of the Company and/or the Group or any of the business contacts of
the Company and/or the Group, or about any other matters which may come to your
knowledge in the course of providing the Services or that may have come to your
knowledge in any previous employment or engagement with the Company and/or the
Group.

 
6.2  
The restriction in clause 6.1 does not apply to:

 
(a)  
any use or disclosure authorised by the Company or the Group or as required by
law; or

 
(b)  
any information which is already in, or comes into, the public domain otherwise
than through your unauthorised disclosure.

 
6.3  
All documents, manuals, hardware and software provided for your use by the
Company or the Group, and any data or documents (including copies) produced,
maintained or stored on the computer systems of the Company and/or the Group or
other electronic equipment (including mobile phones if provided by the Company
or the Group), remain the property of the Company or (as applicable) the Group.

 
7  
DATA PROTECTION

 
7.1  
You consent to the Company and/or the Group holding and processing data relating
to you for legal, personnel, administrative and management purposes and in
particular to the processing of any “sensitive personal data” as defined in the
Data Protection Act 1998 relating to you including, as appropriate:

 
(a)  
information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness for work;

 

 
 

--------------------------------------------------------------------------------

 

(b)  
your racial or ethnic origin or religious or similar beliefs in order to monitor
compliance with equal opportunities legislation;

 
(c)  
information relating to any criminal proceedings in which you have been involved
for insurance purposes and in order to comply with legal requirements and
obligations to third parties; and

 
7.2  
You consent to the Company and/or the Group making such information available to
those who provide products or services to the Company and/or the Group (such as
advisers), regulatory authorities, governmental or quasi governmental
organisations and potential purchasers of the Company and/or the Group any part
of the business of the Company and/or the Group.

 
7.3  
You consent to the transfer of such information to the business contacts of the
Company and/or the Group outside the European Economic area in order to further
its business interests.

 
8  
INTELLECTUAL PROPERTY

 
8.1  
You hereby assign to the Company and/or the Group all existing and future
intellectual property rights (including, without limitation, patents, copyright
and related rights) and inventions arising from the Services for the
Company.  You agree promptly to execute all documents and do all acts as may, in
the opinion of the Company and/or the Group, be necessary to give effect to this
clause 8.

 
8.2  
You hereby irrevocably waive all moral rights under the Copyright, Designs and
Patents Act 1988 (and all similar rights in other jurisdictions) which you have
or will have in any existing or future works.

 
8.3  
You hereby irrevocably appoint the Company to be your attorney to execute and do
any such instrument or thing and generally to use your name for the purpose of
giving the Company or its nominee the benefit of this clause 8 and acknowledge
in favour of a third party that a certificate in writing signed by any director
or the secretary of the Company or any Group Company that any instrument or act
falls within the authority conferred by this clause 8 shall be conclusive
evidence that such is the case.

 
9  
INSURANCE AND LIABILITY

 
You shall have personal liability for any loss, liability or costs (including
reasonable legal costs) incurred by the Company and/or the Group in connection
with the Services.
 
10  
TERMINATION

 
The Company may at any time terminate your engagement with immediate effect with
no liability to make any further payment to you (other than in respect of any
accrued fees or expenses at the date of termination) if:
 
10.1  
you are in material breach of any of your obligations under this Agreement or;

 
10.2  
other than as a result of illness or accident, after notice in writing, you
wilfully neglect to provide or fail to remedy any default in providing the
Services.

 
Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.
 

 
 

--------------------------------------------------------------------------------

 

11  
OBLIGATIONS UPON TERMINATION

 
Any Company or Group property in your possession and any original or copy
documents obtained by you in the course of providing the Services shall be
returned to an officer or employee of the Group as specified by the Board. at
any time on request and in any event on or prior to the termination of this
Agreement.  You also undertake, in consultation with the Company and/or the
Group, upon termination of this Agreement to transfer to the Company and/or the
Group and/or irretrievably delete any information relating to the business of
the Company and/or the Group stored on any magnetic or optical disk or memory
and all matter derived from such sources which is in your possession or under
your control outside the premises of the Company or any Group Company.
 
12  
STATUS

 
12.1  
You will be an independent contractor and nothing in this Agreement shall render
you an employee, worker, agent or partner of the Company or any Group Company
and you shall not hold yourself out as such.

 
12.2  
You shall be fully responsible for and indemnify the Company or any Group
Company against any liability, assessment or claim for taxation and/or National
Insurance and/or other similar contributions whatsoever (and any related fines,
interest, penalties, charges, costs and/or expenses) arising from or made in
connection with the performance of the Services and/or any payment made to you
under or in relation to this Agreement, to the extent that such recovery is not
prohibited by law.  The Company may satisfy any such indemnity (in whole or in
part) by way of deduction from any payment due to you, whether under this
Agreement or otherwise.

 
12.3  
You shall be fully responsible for and indemnify the Company and/or the Group
against any liability, assessment or claim for:

 
(a)  
taxation whatsoever arising from or made in connection with the performance of
the Services, where such recovery is not prohibited by law;

 
(b)  
any employment-related claim or any claim based on worker status (including
reasonable costs and expenses) brought by you or any substitute against the
Company arising out of or in connection with the provision of the Services.

 
The Company may satisfy such indemnity (in whole or in part) by way of deduction
from any payment due to you.
 
13  
VARIATION AND THIRD PARTY RIGHTS

 
13.1  
This Agreement may only be varied by a document signed by both you and the
Company.

 
13.2  
The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement and no person other than you, the Company and the Group shall have any
rights under it.  The terms of this Agreement or any of them may be varied,
amended or modified or this Agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this Agreement may be rescinded
(in each case), without the consent of any third party.

 
Please acknowledge receipt of this Agreement and acceptance of its terms by
signing, dating and returning the enclosed copy.
 
IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.



 
 

--------------------------------------------------------------------------------

 



Signed as a deed by
)
 
WILLIS LIMITED
)
 
acting by [name], a director
)
………………………………
in the presence of:
)
 
Name of witness:
 
………………………………
Signature of witness:
 
………………………………
Address of witness:
 
………………………………
   
………………………………
   
………………………………
Occupation of witness:
 
………………………………
     
Signed as a deed by
)
 
GRAHAME JOHN MILLWATER
)
………………………………
in the presence of:
)
 
Name of witness:
 
………………………………
Signature of witness:
 
………………………………
Address of witness:
 
………………………………
   
………………………………
   
………………………………
Occupation of witness:
 
………………………………
     



 

